Citation Nr: 1231882	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION


The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

VA outpatient treatment reports dated from May 2007 to January 2009 reflect a diagnosis of hearing loss in May 2008.  The examiner indicated that the Veteran has exposure to 6 inch guns while working as a signalman in the Navy.  The examiner noted that the Veteran's history of hearing loss may be related to not using hearing protection while in the Navy.   

At a VA audiological examination in January 2010, the Veteran reported in-service noise exposure to 6 inch guns and combat while serving in the Navy.  He indicated that his occupational noise exposure includes seven years as a railroad repair man and twenty-two years as a Kansas gas man with the use of heavy tools and the use of hearing protection.  His recreational noise exposure was noted to include woodworking with the use of hearing protection.  Following an audiometric examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it is less likely than not that hearing loss and tinnitus were caused by or as a result of acoustic trauma in service.  The examiner noted that the Veteran was only administered a whispered voice hearing test at his separation from service which is not a valid hearing test.  The examiner conceded that the Veteran was likely exposed to some degree of high risk noise in service but how often and to what degree is speculation.  The examiner reported that the Veteran's service records did not show evidence of combat service or citations.  The examiner noted that the Veteran's service treatment reports reflect a report of ear problems at the Veteran's entrance to service and no reports of hearing loss or ear problems at separation.  The examiner concluded that hearing loss is more likely a reflection of a long-standing condition whose severity has progressed over time from exposure to civilian occupational noise as well as the effects of aging.  The examiner indicated that the Veteran denied tinnitus and thus the condition does not exist and did not occur during or as a result of active service.  

In this case, the January 2010 VA examiner concedes that the Veteran was exposed to high risk noise in service and he indicates that the Veteran's hearing loss is a long-standing condition but he concludes that the hearing loss resulted from exposure to civilian occupational noise exposure.  As noted, the examiner both concedes that the Veteran's hearing loss is long-standing and that the Veteran was exposed to high risk noise in service but then he concludes that the long-standing hearing loss is more likely related to occupational noise exposure.  It appears that the examiner found significant that hearing loss was not indicated as a potential problem at the time of separation, but does not explain why this is significant.  Additionally, the Veteran indicated on his substantive appeal that he did not deny tinnitus as his audiological examination because he was not asked the question at the examination.  Because the Veteran claims that he in fact does suffer from tinnitus, because the January 2010 VA examiner appears to have failed to elicit a thorough history of the Veteran's hearing loss symptoms both in service and since that time, and because the examiner provided a conflicting basis for his conclusion, the Veteran should be afforded another VA examination with etiological opinion.  
 
As noted, VA outpatient treatment reports dated from May 2007 to January 2009 reflect complaints of and a diagnosis of hearing loss.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain records dated since January 2009 should be made. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since January 2009. 

2.  Schedule the Veteran for a VA examination with an audiologist other than the January 2010 audiologist who has already examined him.  The audiologist should review the claims file and should note that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that hearing loss and tinnitus are related to the Veteran's service including his credible reports of in-service excessive noise exposure.  The examiner should elicit a thorough history of the Veteran's reported symptoms of hearing loss and tinnitus both in service and since that time.  A complete rationale for any opinion expressed must be provided.  The examiner is requested to reconcile the medical opinion with the other opinion of record (dated January 2010).

3.  Then, readjudicate the issues on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


